                          United States District Court
                        Western District of North Carolina
                               Asheville Division

          George McBride,             )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                  1:16-cv-00201
                                      )                 1:00-cr-00069-3
                 vs.                  )
                                      )
          United States of America,   )
                                      )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 13, 2018 Order.

                                               November 13, 2018
